Opinion filed February 28, 2013




                                              In The


          Eleventh Court of Appeals
                                           ____________

                                     No. 11-12-00263-CV
                                         __________

                       IN THE INTEREST OF F.H.P., A CHILD


                            On Appeal from the 244th District Court

                                       Ector County, Texas

                                Trial Court Cause No. C-3081-PC


                             MEMORANDUM OPINION
         The trial court entered an order terminating the parental rights of both the mother and the
unknown father of F.H.P. The mother has filed a notice of appeal from the termination order.
We affirm.
         Appellant presents two issues for review. In those issues, she asserts that the evidence is
legally and factually insufficient to support the finding that termination is in the best interest of
F.H.P.
         Termination of parental rights must be supported by clear and convincing evidence. TEX.
FAM. CODE ANN. § 161.001 (West Supp. 2012). To determine on appeal if the evidence is
legally sufficient in a parental termination case, we review all of the evidence in the light most
favorable to the finding and determine whether a rational trier of fact could have formed a firm
belief or conviction that its finding was true. In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005). To
determine if the evidence is factually sufficient, we give due deference to the finding and
determine whether, on the entire record, a factfinder could reasonably form a firm belief or
conviction about the truth of the allegations against the parent. In re C.H., 89 S.W.3d 17, 25–26
(Tex. 2002).
       To terminate parental rights, it must be shown by clear and convincing evidence that the
parent has committed one of the acts listed in Section 161.001(1)(A)–(T) and that termination is
in the best interest of the child. Section 161.001. In this case, the trial court found that
Appellant committed four of the acts listed in Section 161.001(1). The trial court found that
Appellant had knowingly placed or knowingly allowed the child to remain in conditions or
surroundings that endangered the physical or emotional well-being of the child, that Appellant
had engaged in conduct or knowingly placed the child with persons who engaged in conduct that
endangered the child’s physical or emotional well-being, that Appellant had constructively
abandoned the child, and that Appellant had failed to comply with the provisions of a court order
stating the actions necessary for her to obtain the return of the child. See id. § 161.001(1)(D),
(E), (N), (O). Appellant does not challenge the findings made pursuant to Section 161.001(1).
Any one of these unchallenged findings was sufficient to support termination as long as
termination was shown to be in the child’s best interest. See id. § 161.001. The trial court also
found that termination was in the child’s best interest. See id. § 161.001(2).
       The question before us is whether the best interest finding is supported by legally and
factually sufficient evidence. With respect to the best interest of a child, no unique set of factors
need be proved. In re C.J.O., 325 S.W.3d 261, 266 (Tex. App.—Eastland 2010, pet. denied).
But courts may use the non-exhaustive Holley factors to shape their analysis. Holley v. Adams,
544 S.W.2d 367, 371–72 (Tex. 1976). These include, but are not limited to, (1) the desires of the
child, (2) the emotional and physical needs of the child now and in the future, (3) the emotional
and physical danger to the child now and in the future, (4) the parental abilities of the individuals
seeking custody, (5) the programs available to assist these individuals to promote the best
interest of the child, (6) the plans for the child by these individuals or by the agency seeking
custody, (7) the stability of the home or proposed placement, (8) the acts or omissions of the
parent that may indicate that the existing parent-child relationship is not a proper one, and
(9) any excuse for the acts or omissions of the parent. Id. Additionally, evidence that proves one



                                                 2
or more statutory grounds for termination may also constitute evidence illustrating that
termination is in the child’s best interest. C.J.O., 325 S.W.3d at 266.
       The Department of Family and Protective Services became involved with Appellant and
F.H.P. on July 26, 2011, the day after F.H.P. was born.           According to the Department’s
conservatorship supervisor, Lindsey Holmes, both Appellant and F.H.P. had tested positive for
cocaine at the time of F.H.P.’s birth. Because cocaine was still in Appellant’s system, she was
advised that she should not breast-feed F.H.P. Despite the warning, Appellant was discovered
breast-feeding F.H.P. During the investigation by the Department, Appellant admitted that she
had smoked marihuana throughout the course of her pregnancy.
       Appellant was ordered to complete various services as part of her family service plan.
She did not complete any of those services and failed to remain in contact with the Department.
The Department was able to track Appellant’s whereabouts only during various periods of
incarceration. At the time of the final hearing in this case on July 10, 2012, Appellant had been
incarcerated in “TDC” for more than four months for a felony “possession” conviction.
According to Holmes, Appellant did not visit F.H.P. one single time and did not initiate any of
her services under the family service plan. Appellant did not report having any job. Appellant
had a seven-year-old child that lived with Appellant’s parents. About two weeks before the trial
in this case, Appellant, while incarcerated, gave birth to another baby, who was also removed by
the Department. Appellant informed the Department that her parents “would not be willing to
help her again with her children.” Appellant supplied many different names as possible fathers
for F.H.P. The two men for whom Appellant provided both a first and a last name were located,
but both were excluded by DNA testing as being F.H.P.’s father.
       Appellant testified at trial via telephone.     She denied using cocaine while she was
pregnant and suggested that the reason she and F.H.P. tested positive was because the cocaine
“was around me. And I didn’t even know it was around me.” Appellant indicated that she had
been unable to perform her service plan because she had been in jail or prison for all but forty-
four days since F.H.P.’s birth. She testified that she attempted to initiate her services and to set
up an appointment to see F.H.P. during that time. Appellant said that she would complete her
service plan when she was released from prison in November and that she just wanted “a chance
to get [her] kids back.” Appellant did not dispute that she had been arrested and incarcerated
numerous times prior to F.H.P.’s birth: 2003 for theft, 2004 for theft, August 2006 for public

                                                 3
intoxication, February 2007 for failure to display a driver’s license, July 2007 for possession of
drug paraphernalia, August 2008 for failing to maintain proof of financial responsibility, May
2009 for failing to maintain proof of financial responsibility and for evading arrest and detention,
October 2009 for leaving the scene of an accident, May 2010 for failure to appear, September
2010 for failure to ID, and December 2010 for evading arrest and detention. Subsequent to
F.H.P.’s birth, Appellant was arrested in November 2011 for public intoxication, leaving the
scene of an accident, unauthorized use of a vehicle, and possession of a controlled substance.
       The Department’s ultimate goal for F.H.P. was to be adopted by the foster parents with
whom she had been placed since July 2011. Holmes testified that F.H.P. had bonded with her
foster family and that F.H.P. was healthy, developmentally on target, and thriving in her foster
home. The foster parents provided a safe and stable home and would ensure that F.H.P. gets any
medical or dental care that she may need in the future. Holmes testified that the termination of
Appellant’s parental rights would be in the child’s best interest.
       Based upon the evidence in the record, we cannot hold that the trial court’s best interest
finding is not supported by clear and convincing evidence; the trial court could reasonably have
formed a firm belief or conviction that it would be in F.H.P.’s best interest for Appellant’s
parental rights to be terminated. The evidence is both legally and factually sufficient to support
the best interest finding. Appellant’s first and second issues are overruled.
       We affirm the trial court’s order terminating the parental rights of the mother of F.H.P.




                                                              JIM R. WRIGHT
                                                              CHIEF JUSTICE


February 28, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                                  4